905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul E. GULLET, Plaintiff-Appellant,v.William Donald SCHAEFER;  Bishop L. Robinson;  MarvinRobins;  Wayne B. Winebrenner;  Kathleen S. Green;  JohnSmith # 1 (Shift Commander 8-4);  John Smith # 11 (Commander4-12);  John Smith # 111 (Commander 12-8), Defendants-Appellees.
No. 89-6720.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided May 9, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 88-3499-JH)
Paul E. Gullet, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Paul E. Gullet appeals the district court's order consolidating a portion of his complaint with an ongoing class action.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  Nor do we find the order appealable under any exception to the final judgment rule.  See 9 C. Wright & A. Miller, Federal Practice and Procedure Sec. 2386, at 275 (1971) (order granting consolidation is not appealable).  We accordingly dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.